Citation Nr: 1214114	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for low back strain. 

2.  Entitlement to service connection for low back strain. 

3.  Entitlement to service connection for scoliosis. 

4.  Entitlement to service connection for a seizure disorder. 

5.  Whether new and material evidence has been received to reopen a final disallowed claim for anxiety.  

6.  Entitlement to service connection for an acquired psychiatric disorder including anxiety. 

7.  Entitlement to a total rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in December 2011.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system shows additional VA outpatient treatment records from August 2011 to November 2011 that were not considered by the RO in the most recent adjudication in a September 2008 statement of the case.  
 
The issues of service connection for low back strain, scoliosis, a seizure disorder, an acquired psychiatric disorder, and a total rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.
FINDINGS OF FACT

1.  In March 1995, the RO denied claims for service connection for low back strain and for anxiety.  The Veteran did not express disagreement within one year, and the decisions became final. 

2.  Since March 1995, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims for service connection for low back strain and for anxiety.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final disallowed claim for service connection for low back strain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

2.  New and material evidence has been received to reopen a final disallowed claim for service connection for an acquired psychiatric disorder including anxiety. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the petitions to reopen the final disallowed claims for service connection for low back strain and for anxiety.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran served in the U.S. Marine Corps with duties as an infantryman and motor vehicle operator and dispatcher.  He contends that his low back, scoliosis, seizure, and acquired psychiatric disorders first manifested in service or are secondary to an otherwise service-connected disorder.  He further contends that these disorders preclude all forms of substantially gainful employment.  

A September 1989 enlistment examination is silent for any symptoms or history of a back disorder, congenital back defect, or mental health disorder.  Service treatment records showed that the Veteran sought treatment for low back pain after attempting to attach a heavy weapons trailer to a large truck.  The examiner diagnosed mechanical back strain, issued a back brace, and prescribed muscle relaxant medication and stretching exercises.  Although the Veteran was initially able to continue to perform his duties, the low back pain persisted, and the Veteran was examined on many occasions in the following two years.  In March 1994, a military physician diagnosed chronic refractory low back pain and placed the Veteran on limited duty for the remainder of obligated service, noting that the Veteran's low back pain persisted but that an extensive workup was entirely normal.  The physician noted that the Veteran did not desire to reenlist.  The recurrent low back pain with normal workup was noted on a May 1994 discharge examination. 

Service treatment records also showed that the Veteran sought mental health treatment on one occasion in November 1993 for symptoms of stress, anorexia, and nausea related to the extended presence of guests in his home.  A military examiner diagnosed an adjustment disorder with mixed emotional features, prescribed a very short course of medication, and advised the Veteran to "get rid of his guests."  There was no follow up treatment.  In a May 1994 discharge physical examination, the Veteran denied any depression or nervous trouble, and the examining physician noted no psychiatric abnormalities.  

In March 1995, the Veteran underwent VA examinations for symptoms of recurrent low back pain and anxiety.  Neither examiner noted a review of the service treatment records but summarized the medical history as reported by the Veteran.  The Veteran reported that he continued to have intermittent episodes of recurrent low back pain but acknowledged that imaging studies obtained in service were normal.  On examination, the physician noted mild limitation in range of flexion with pain on movement in all directions. The physician diagnosed a history of low back pain without further explanation.  In the mental health examination, the Veteran described the incident in service as an anxiety attack and that his current symptoms were a desire to be alone and slowness in learning the duties of his civilian job.  The physician noted details of the Veteran's pre- and post-service family history without further reference to any events in service and diagnosed dysthymic disorder, probably felt since early childhood.  

In July 1995, the RO denied service connection for low back strain because the Veteran's symptoms were not residuals of the strain and treatment in service because they were intermittent, did not require treatment, and did not interfere with any activities.  The RO denied service connection for anxiety because the Veteran's adjustment disorder symptoms resolved in service and his dysthymic disorder was not aggravated by any events in service.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7105 (West 2002). 

In March 2005, the RO received the Veteran's claims for service connection for low back pain as a residual of the May 1992 injury and for service connection for anxiety/stress disorder based on the mental health treatment in 1993.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the claims for low back strain and anxiety arise as specific residuals from the same events and treatment in service as was last decided on the merits in 1995.  Therefore, new and material evidence is required to reopen the claim.  Id.  
  
Since March 1995, a substantial number of records of private and VA medical care have been received.  The evidence is new because it had not been previously considered.  Regarding the low back strain, evidence of hospitalization and extended treatment for injuries after a 1996 motorcycle accident are not material because there is no indication of a new injury to the low back or that low back pain caused the accident.  Evidence of treatment following a December 2002 intercurrent workplace fall is material as it contains additional clinical observations and imaging studies of the lumbar spine with diagnoses of spinal disease.  The evidence also includes lay testimony provided by the Veteran in hearings before the Board in December 2011 relevant to a continuity of low back symptoms since service.  

Regarding the claim for service connection for anxiety, the Veteran contended that his current symptoms represented posttraumatic stress disorder (PTSD) arising from five events in service.  Further, the record showed that the Veteran experienced a variety of psychiatric symptoms and has been diagnosed with several different psychiatric disorders.  VA must consider whether service connection is warranted for other disorders in addition to anxiety or PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Additional evidence includes VA mental health examinations in which the Veteran was diagnosed with mixed anxiety/depressive/ adjustment/personality disorders.  The Veteran also provided lay testimony at his Board hearing regarding symptoms of depression secondary to physical disorders currently on appeal.  

In May 2007, the RO did not address the requirements for new and material evidence but proceeded to adjudicate the claims on the merits.  The Board concludes that new and material evidence has been received, and to this extent only, grants the petition to reopen final disallowed claims for service connection for low back strain and for an acquired psychiatric disorder.   

 
ORDER

The petition to reopen a final disallowed claim for service connection for low back strain is granted. 

The petition to reopen a final disallowed claim for service connection for an acquired psychiatric disorder is granted.  


REMAND

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The claims file contains a substantial number of service and post service treatment records from military, private, and VA medical care providers.  The Veteran received VA examination for the low back and mental health in March 1995.  The examiners did not refer to the service treatment records although they had been associated with the claims file at that time.  The examiners diagnosed only a "history of back strain" and a "dysthymic disorder since childhood."  

In March 2006, the Veteran underwent a general medical and mental health examination, both performed for pension purposes with no review of the claims file.  Both examining physicians obtained the relevant history from the Veteran and one examiner found that his description of the history was not credible.  Moreover, not all the Veteran's contentions and theories of entitlement to service connection were addressed by the examiners.  Therefore, the Board concludes that adequate VA compensation and pension examinations are necessary to obtain sufficient medical evidence to decide the claims as discussed below.  

Low Back Strain and Scoliosis

A September 1989 enlistment examination is silent for any symptoms or history of a back disorder or a congenital spinal defect.  In the March 2006 VA general medical examination, the Veteran reported that he was told that he had scoliosis of the spine when he was playing football in high school.  In May 1992, the Veteran sought treatment for low back pain that began one and one half weeks earlier, one day after attempting to attach a heavy weapons trailer to a large truck.  The examiner diagnosed mechanical back strain, issued a back brace, and prescribed muscle relaxant medication and stretching exercises.  Another clinician diagnosed mild thoracic spine scoliosis unrelated to the low back mechanical pain.  Although the Veteran was initially able to continue to perform his duties, the low back pain persisted, and the Veteran was examined on many occasions in the following two years.  X-rays obtained in November 1992 were normal.  He underwent training, physical therapy, private chiropractic treatment, and received spinal injections on two occasions in late December 1993 and early January 1994.  The Veteran initially declined an opportunity to undergo a medical evaluation board because he desired to remain in service.  In March 1994, a military physician diagnosed chronic refractory low back pain and placed the Veteran on limited duty for the remainder of obligated service, noting that the Veteran's low back pain persisted but that an extensive workup was entirely normal.  The physician noted that the Veteran did not desire to reenlist.  The recurrent low back pain with normal workup was noted on a May 1994 discharge examination.  In March 1995, a VA physician did not review the service treatment records but based on the Veteran's reports and current symptoms of episodic low back pain diagnosed "a history of low back strain."  It was not clear whether the Veteran had an on-going physical disability.  

The claims file contains extensive records of private and VA treatment following an October 1996 motorcycle accident and following a December 2002 workplace fall.   Evidence has been obtained from two Social Security Administration disability determinations in 1997 and 2005.  VA outpatient treatment records from June 1995 to January 1996 showed the Veteran's reports of recurrent flare-ups of low back pain including after a December 1995 truck accident.  A concurrent X-ray was normal.  The Veteran suggested that his low back pain was caused by stress.  No low back injuries were noted following the October 1996 motorcycle accident but severe injuries to the left leg caused a shortening of the leg leading to an abnormal gait.  Low back symptoms were not initially reported after the 2002 fall, but emerged several months later and required additional imaging studies and a failed spinal injection procedure.  Subsequent imaging studies showed mild scoliosis alternately in the thoracic region and in the lumbar region.  In February 2003, a private physician noted the Veteran's report of no back pain unless he was shoeless.  On study in February 2003 showed the possibility of a small extruded disc fragment near L5-S1.  Other imaging studies were normal.  

In March 2006, a VA physician examined the Veteran but did not review the claims file.  The examiner noted low back muscle spasms but with no pathology to explain the Veteran's recurrent flare-up pain and mild limitation of painful motion for which he used narcotic medication and medicinal marijuana.  The physician noted that the complaints of pain were out of proportion to the organic physical findings.  The physician did not provide a clear determination of the existence of a current chronic disability or an opinion whether that disability manifested during service with a continuity of symptoms after service notwithstanding the intercurrent vehicle and workplace injuries.  The Board concludes that a comprehensive medical review of the file, current physical examination and imaging studies if appropriate, and opinion on the etiology of any chronic low back disorder is necessary to decide the claim.  Further, an opinion is necessary to determine whether thoracic or lumbar scoliosis is a congenital defect or disease that first manifested in service or was aggravated by service.  

Seizure Disorder

In a December 2011 Board hearing, the Veteran stated that he experienced two seizures in service.  The Veteran stated that he informed his recruit training drill sergeant that as a former ROTC cadet, he was disappointed that the training was not more demanding.  However, on one occasion during recruit training, he stated that he was leading a marching formation and became disoriented from his surroundings.  He was ordered to bed rest by supervisors but did not seek medical treatment.  On another occasion, he stated that he was asleep when a guard response drill was initiated and he was awakened but disoriented.  He was ordered to rest but was not sent for medical treatment to prevent a delay in his completion of training and assignment to permanent duties.  In a March 2006 statement to VA adjudicators, the Veteran reported that he experienced a "spell" while visiting his family on leave from recruit training.  These events were not noted by any examiners in or after service.  

Service treatment records and two March 1995 VA examinations are silent for any symptoms of seizures or epileptic events in service.  On four dental health questionnaires in 1990, 1991, 1993, and 1994, the Veteran denied any symptoms of seizures or epilepsy.  The Veteran denied any symptoms of epilepsy on a May 1994 discharge examination, and none were noted by VA examiners in March 1995.  

In a February 2005 statement, the Veteran noted that he experienced seizures as a side effect of a "wet tap" failed spinal injections in 2003, from stress and anxiety arising from physical disorders, and from prolonged standing and sitting.   Records of the injection procedure and immediate follow up do not show seizure symptoms at that time.  In a March 2005 claim, the Veteran contended that he experienced seizures as a result of chronic pain and anxiety.  

In December 2004, the Veteran and his spouse reported that the Veteran experienced a nocturnal grand mal seizure that included anorexia, nausea, vomiting, and unusual smells and tastes but no loss of consciousness.  A VA clinician noted the Veteran's report of a family history of epilepsy.   Magnetic resonance and computed tomography scans were normal.  A private electroencephalogram obtained several days later showed indications of an underlying seizure propensity in the left temporal lobe.  The Veteran was treated with a prolonged course of medication.  In January 2005, a VA clinician noted the Veteran's reports of experiencing seizures for the past year including two that occurred the previous July in addition to the episode in December.  The seizures included diffuse tonic/clonic activity for two minutes.  The clinician diagnosed psychomotor seizures.  

In March 2006, a VA examiner noted that the Veteran continued to be prescribed anti-seizure medication that precluded operation of an automobile.  The examiner did not review the claims file or provide an opinion on the etiology of the seizure disorder.  However, the examiner found the Veteran's reports not credible, that the symptoms of seizures did not correlate with epilepsy, and that they were more likely demonstrations of anxiety.  In January 2007, a VA electroencephalogram was normal.  VA outpatient treatment records from August to November 2011 showed that the Veteran continued to experience partial seizure activity controlled by medication.  

The Board concludes that a VA examination that includes consideration of the entire claims file, the Veteran's reports of episodes of disorientation in service, a family history of epilepsy, and his contention that the seizures were caused by a failed lumbar spine injection procedure is necessary to decide the claim.  38 C.F.R. § 3.159(c) (2011). 




Acquired Psychiatric Disorder

Service treatment records showed that the Veteran sought mental health treatment for an episode of anxiety in November 1993 related to unwelcome household guests.  A military clinician diagnosed adjustment disorder with emotional features, prescribed a short course of medication, and advised the Veteran to get rid of the guests.  There was no follow-up and no further symptoms or abnormalities of a psychiatric disorder were reported by the Veteran or noted by an examiner in a May 1994 discharge physical examination.   

In March 1995, a VA physician noted details of the Veteran's pre- and post-service family history without further reference to any events in service and diagnosed dysthymic disorder, probably felt since early childhood.  In August 2004 and August 2005, VA mental health examiners noted the Veteran's reports of depression and anxiety related to loss of function as a consequence of the serious October 1996 motorcycle accident and the December 2002 fall.  In May 2005, a VA examiner noted the symptoms were related to the onset of seizure activity.   The examiner continued to diagnose an adjustment disorder with emotional features and personality disorder.  

In March 2006, the Veteran contended that he had posttraumatic stress disorder arising from five stressors in service including the two episodes of disorientation discussed above.  The same month, a VA mental health examiner did not note a review of the claims file.  The Veteran reported anxiety caused by being a victim of a home invasion and a failed spinal procedure.   The examining physician found the Veteran's reported history and symptoms not credible and diagnosed a pain disorder associated with chronic medical disorders and psychological factors, a depressive disorder, and a schizotypal personality disorder.  The physician also noted that there was no history of a service connected injury or traumatic stressor that would explain the pain disorder or qualify as a diagnosis of PTSD. 

In September 2011, a VA psychologist noted the Veteran's continued frustration with "the system," his loss of function caused by the left leg disability, emotional lability, black-outs, and continued seizures.  The Veteran declined psychotropic medications and individual therapy. 

The Board concludes that the Veteran has been diagnosed with adjustment, personality, and pain related disorders.  However, the mental health examiners have not had the opportunity to review the entire record and to provide a clear opinion whether the Veteran's mental health disorders are developmental or related to his single treatment encounter in service, the episodes of disorientation, the low back injury, or any other specific aspect of service.  As this is a complex history with several possible direct or secondary etiologies, an additional psychiatric examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011). 
The Veteran currently does not have any service-connected disabilities.  The issue of a total rating based on individual unemployability is dependent on the outcome of the other claims on appeal and is deferred.   

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records since August 2008 and associate all records obtained (including those in the electronic file) with the claims file. 

2.  Schedule the Veteran for a VA orthopedic examination by an appropriately qualified VA physician.  Request that the physician review the claims file including the service treatment records and this remand and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's low back pain and scoliosis.   Request that the examiner provide opinions as to each of the following: 

a.  Is it at least as likely as not (50 percent possibility or greater) that the Veteran's current low back disorder, if any, first manifested in service as a chronic low back disability supported by appropriate pathology and clinical observations with a continuity of symptoms after service? 

b.  Is it at least as likely as not (50 percent possibility or greater) that the Veteran's low back pain in service was acute muscle strain related to overexertion which resolved with rest and treatment and not a chronic disorder/ 

c.  Is it at least as likely as not (50 percent possibility or greater) that the Veteran's current low back order, if any, is a chronic disability related to post-service accidents, a failed spinal injection, secondary to stress and anxiety, or other etiology. 

d.  Is it at least as likely as not (50 percent possibility or greater) that the Veteran's scoliosis of either the thoracic or lumbar spine is a congenital disorder or was acquired in the May 1992 lifting accident, first manifested in service, or is related to any aspect of service.  

A complete rationale is required.  If an opinion cannot be provided without resort to speculation, the physician must provide reasons such as insufficient evidence of record, inadequate state of medical knowledge, or inadequate level of knowledge and experience by the examiner.  

3.  Schedule the Veteran for a VA neurologic examination by an appropriately qualified VA physician.  Request that the physician review the claims file including the service treatment records and this remand and note review of the claims file in the examination report.  Request that the physician examiner provide an evaluation of the Veteran's seizure symptoms including any indicated diagnostic testing.  Request that the examiner provide opinions as to each of the following:    

a.  Is it at least as likely as not (50 percent possibility or greater) that a neurological disorder first manifested in service episodes of disorientation or a spell reported by the Veteran with no record of treatment in service? 

b.  Is it at least as likely as not (50 percent possibility or greater) that a neurological disorder first manifested after service and related to post-service accidents, a failed spinal injection, secondary to stress and anxiety, or other etiology? 

c.  Is it at least as likely as not (50 percent possibility or greater) that a neurological disorder is congenital, developmental, or associated with family history of disease.   
 
A complete rationale is required.  If an opinion cannot be provided without resort to speculation, the physician must provide reasons such as insufficient evidence of record, inadequate state of medical knowledge, or inadequate level of knowledge and experience by the examiner.  

4.   Schedule the Veteran for a VA psychiatric examination by a psychiatrist or doctoral-level psychologist.   Request that the examiner review the claims file including the service treatment records and this remand and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's anxiety, depressive, and frustration symptoms.   Request that the examiner provide an opinion whether the Veteran has a developmental personality disorder or an acquired psychiatric disorder.  If the latter, request that the examiner provide opinions to each of the following:  

a.  Is it at least as likely as not (50 percent or greater possibility) that any acquired psychiatric disorder first manifested in service or was aggravated as indicated by the November 1993 treatment for anxiety and diagnosed as an adjustment disorder with a continuity of symptoms after service?  

b.  Is it at least as likely as not (50 percent or greater possibility) that any acquired psychiatric disorder is related to other stressful events in service?  

c.  Is it at least as likely as not (50 percent or greater possibility) that any acquired psychiatric disorder first manifested after service and was caused or aggravated by post-service injuries and subsequent loss of function, a failed spinal injection, or other etiology. 
 
A complete rationale is required.  If an opinion cannot be provided without resort to speculation, the physician must provide reasons such as insufficient evidence of record, inadequate state of medical knowledge, or inadequate level of knowledge and experience by the examiner.  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for service connection for low back pain, scoliosis, seizure disorder, and acquired psychiatric disorder.  If service connection for any issue is granted and a rating assigned, readjudicate the claim for a total rating based on individual unemployability.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and is representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


